Citation Nr: 1024885	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-22 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1951 to 
December 1955.  He was awarded the Korean Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.   

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 2010.  A transcript is associated with 
the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional medical opinion is necessary to 
clarify whether the Veteran's current bilateral hearing loss and 
tinnitus are related to noise exposure in service.  

The Veteran asserts that his bilateral hearing loss and tinnitus 
were caused by noise exposure in service.  The Veteran stated 
that he was exposed to noise in service while working as a jet 
mechanic and crew chief.  He also stated that he worked as a 
firefighter in service and was exposed to noise from sirens.  He 
also reports having a continuity of hearing problems since 
service.  The Veteran is competent to report being exposed to 
noise and of having hearing problems since service.  In addition, 
the service records show that the Veteran worked as a jet 
mechanic and crew chief for his entire period of service in the 
Air Force, corroborating his account of being exposed to in-
service acoustic trauma.  

In March 2008, the Veteran was afforded VA audiometric 
examination.  The audiologist indicated that the diagnoses were 
binaural mild to profound sensorineural hearing loss and 
tinnitus.  The examiner provided an opinion as to date of onset 
of the hearing loss and possible contributing factors for the 
hearing loss.  The examiner also provided an etiology for the 
tinnitus.  However, the examiner did not provide an opinion as to 
whether the hearing loss was caused by or is due to the noise 
exposure in service, specifically the noise exposure the Veteran 
sustained while working as a jet engine mechanic, crew chief, and 
firefighter.  

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  
The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  Where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2.  

As discussed above, the examiner failed to render an opinion as 
to whether the bilateral hearing loss was due to or is related to 
the noise exposure the Veteran sustained in service.  Therefore, 
the Board must remand the claim so that the RO can obtain a 
medical opinion as to the medical relationship between the 
hearing loss and noise exposure in service.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the audiologist who 
conducted the March 2008 VA examination (or 
if she is no longer available, a suitable 
replacement) to prepare an addendum to the 
VA medical opinion that addresses whether 
it is at least as likely as not that the 
Veteran's current bilateral hearing loss 
and/or tinnitus is due to or related to the 
noise exposure in service, specifically the 
exposure to jet engines and sirens in 
service.  

The claims folder should be made available 
to and reviewed by the examiner.  The 
examiner should comment on the Veteran's 
report regarding the onset and continuity 
of his hearing loss and tinnitus since 
service, and opine as to whether it is at 
least as likely as not that the Veteran's 
hearing loss and tinnitus are related to or 
had their onset during service, and 
particularly, to his report of in-service 
acoustic trauma.  In doing so, the examiner 
must comment on the Veteran's pattern of 
hearing loss.  The rationale for all 
opinions expressed should be provided in a 
legible report.  

If the VA examiner determines that further 
examination is necessary in order to render 
the requested medical opinion, the RO 
should schedule the Veteran for such an 
examination.  If such an examination is 
conducted, all necessary tests, including 
an audiological evaluation, must be 
performed.

2.  Following completion of all indicated 
development, the RO should readjudicate the 
issues of service connection for bilateral 
hearing loss and tinnitus in light of all 
the evidence of record.  If any benefits 
remaining on appeal are denied, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative.  They should be afforded a 
reasonable opportunity for response.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose of 
appellate disposition.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

